
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 355
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2009
			Mr. McCotter
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing May 17–23, 2009, as National
		  Dog Bite Prevention Week, and calling upon all municipalities to work with the
		  American Veterinary Medical Association, the United States Postal Service, and
		  the American Academy of Pediatrics to adopt and implement effective dog bite
		  injury prevention programs to protect Postal Service employees, including laws
		  encouraging responsible dog ownership.
	
	
		Whereas National Dog Bite Prevention Week, May 17–23,
			 2009, is an appropriate time to raise awareness of the dangers of canine
			 aggression against United States Postal Service employees and the
			 public;
		Whereas Congress has sought to protect United States
			 Postal Service employees and the public from all safety hazards, including
			 dangerous dogs;
		Whereas National Dog Bite Prevention Week calls attention
			 to one of the Nation’s most commonly reported public health problems: dog
			 attacks and dog bite injuries;
		Whereas dogs have shared their lives with humans for more
			 than 12,000 years and have contributed substantially to humans’ quality of
			 life, and there are more than 74,000,000 owned dogs in the United
			 States;
		Whereas according to the Centers for Disease Control and
			 Prevention, more than 4,700,000 people in this country (or nearly 2 percent of
			 the population) are injured by dog bites each year, and, of that number,
			 approximately 800,000 are affected seriously enough to require medical
			 attention;
		Whereas the primary victims of dog bite injuries are
			 children;
		Whereas more than 3,000 United States Postal Service mail
			 carriers are bitten by dogs each year, as are an unknown number of meter
			 readers, police officers, and other door-to-door professionals who have regular
			 exposure to numerous dogs;
		Whereas the average cost of a dog bite injury (or other
			 attack by a dog), resulting in a claim for medical treatment, is $336;
		Whereas the Centers for Disease Control and Prevention has
			 determined that more than 70 percent of dogs involved in attacks are males of
			 various breeds which have not been neutered;
		Whereas intact dogs are more likely to roam, which
			 increases bite risk to people through increased exposure to unfamiliar dogs,
			 and spaying or neutering is recommended to minimize this risk;
		Whereas the following additional strategies to help
			 prevent dog bite injuries are recommended: enforcement of animal control
			 ordinances; adoption and enforcement of non-breed-specific dangerous dog laws;
			 prohibiting dog fighting; and children-and-adult-based education programs which
			 teach pet selection strategies, pet care and responsibility, and bite
			 prevention techniques;
		Whereas the American Veterinary Medical Association, the
			 Centers for Disease Control and Prevention, the United States Postal Service,
			 and the American Academy of Pediatrics are working to educate Americans about
			 dog bite injury prevention; and
		Whereas municipalities across the country have a duty to
			 adopt and implement comprehensive dog bite injury prevention programs,
			 including laws addressing responsible dog ownership, irrespective of breed, to
			 ensure the safety of United States Postal Service employees and the public:
			 Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the House of
			 Representatives supports the goals and ideals of National Dog Bite Prevention
			 Week as being for the protection of United States Postal Service employees and
			 the public;
			(2)municipalities
			 should work with the United States Postal Service, in consultation with the
			 American Veterinary Medical Association and the American Academy of Pediatrics,
			 to adopt and implement effective dog bite injury prevention programs which
			 encourage responsible dog ownership to protect United States Postal Service
			 employees, considering dogs of all breeds may bite if they are not managed
			 appropriately and treated humanely; and
			(3)preventing United
			 States Postal Service employees from receiving dog bite injuries and protecting
			 them from canine aggression are issues which must be addressed by each
			 community, and, when addressing those issues, communities should consider the
			 many factors contributing to a dog’s tendency to bite United States Postal
			 Service employees and should enact model programs and legislation addressing
			 these various factors.
			
